Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 recites “at least one elongated slit in the nature of a button hole” it is unclear what is intended by the language “in the nature of a button hole”. Claim 1 recites the wig clip comprises a generally rectangular sheet of flexible material, attached along a pair of longer side edges to the shorter side members of the wig clip. It is unclear if the pair of longer side edges is the same or different from the first and second long members or if the language intends to refer to another structure. 
Claim 8 recites the limitation "the longer sides of the sheet of flexible material" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Flemister (US 20180332943) and JP 3927324.
Regarding claim 1, Flemister discloses an item of headwear comprising: a headband (710) comprising a continuous tube of a stretch fabric (the head band is made of a stretchable fabric, Refer to paragraphs 0071, 0084, 0086, 0088), sized to be worn around a head of a user, the stretch fabric having at least one elongate slit (unlabeled “slot-like opening”, Refer to paragraphs 0070 and Figure 7 which demonstrates 6 slots are provided to accommodate 6 clips 100) in the nature of a buttonhole, positioned on an inner surface of the continuous tube that faces a scalp of the user; and a wig clip (100), inserted in the elongate slit, for securing the headband to the head of the user, the wig clip comprising a generally rectangular frame having a first and a second longer member connected by a pair of shorter side members (Refer to Figures 1-3 and 5 which depict clip 100 having shorter lateral side members and longer first and second (top and bottom) members); wherein a comb portion (comb formed by plurality of tines 104) is formed by the first longer member and a plurality of tines (104) that run generally parallel to the shorter side members and across the second longer member, which is flexibly movable relative to the first longer member between an open and a closed position for securing hair between the tines and the second longer member (Refer to Figures 1-7); however, Flemister does not disclose the wig clip further comprises a generally rectangular sheet of flexible material, attached along a pair of longer side edges to the shorter side members of the wig clip, the sheet of flexible material adapted for securing the wig clip into the elongate slit in the headband and is silent regarding the clip being removably inserted in the slit. Flemister teaches tabs of material (106) may be provided on two or three of the sides of the clip, where the material may be plastic, silicone, rubber, fabric or any other material that can sewn or someway adhered to the interior of the headband (Refer to paragraph 0075 and 0086).  Although the tabs of material do not form a sheet, it is well known to provide a substrate sheet supporting a wig clip as demonstrated by JP 3927324 (Refer to Figures 1-10). The wig clip may be removably secured to a sheet (3, 33, 43, 53, 73, 83, 93) of flexible plastic or metal (Refer to paragraphs 0007-0010, 0013, and 0014) which extends beyond the wig clip, where the sheet attaches to a fabric material (base of a wig) worn on a user’s head and secured thereto via engagement of the user’s hair with the tines of the wig clip. The rectangular sheet of JP 3927324 is analogous to the tabs provided by Flemister but provides the advantage of permiting the clips o be removably secured so as to permit customization during use. It would have been obvious to one of ordinary skill in the art to modify the item of headwear disclosed by Flemister such that the tabs be formed as a continuous generally rectangular sheet of plastic or metal material (rather than various sections of material) and the wig clips be removably coupled to the headwear as taught by JP 3927324, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together (i.e. providing a single continuous sheet of material versus various pieces of material) involves only routine skill in the art and JP 3927324 demonstrates the claimed configuration is well known in the art and provides the advantage of permitting the wig clip(s) to be removable from the item of headwear.
Regarding claim 2, the combination of Flemister and JP 3927324 disclose the item of headwear of claim 1 above, Flemister further discloses the headband has a pair of the elongate slits (any adjacent two slits of the six slits depicted in Figure 7) in spaced-apart adjacent relationship, with a corresponding wig clip for each elongate slit (Refer to Figure 7 which depicts six spaced apart slits for accommodating six wig clips).  
Regarding claim 3, the combination of Flemister and JP 3927324 disclose the item of headwear of claim 2 above, Flemister further the headband has at least one additional elongate slit, positioned diametrically across the headband from the pair of elongate slits.  As explained in the rejection of claim 2 above, there are six slits provided in Figure 7, three slits on the left side and three slits on the right side; thus, any two slits on one side may be the pair of elongated slits and any slit on the opposing side may be the at least one additional slit. 
Regarding claim 4, the combination of Flemister and JP 3927324 disclose the item of headwear of claim 1 above; the combination is silent regarding the generally rectangular frame of the wig clip comprises a spring metal. Flemister does not disclose the material used to construct the wig clip; however, it is well known and convention for such clips to be formed of spring metal as evidenced by JP 3927324 (Refer to paragraph 0008). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wig clip of the combination of Flemister and JP 3927324 to be constructed of spring metal as it is well known and conventional in the art to construct such clips of spring metal as demonstrated by JP 3927324; additionally, it has it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. 
Regarding claim 5, the combination of Flemister and JP 3927324 disclose the item of headwear of claim 1, wherein the sheet of flexible material is a flexible plastic. As explained in the rejection of claim 1 above, the sheet of flexible material may be flexible plastic or spring metal (the material has flexibility that corresponds to the reversal motion, i.e. motion of open and closed configurations, of the wig clip, See paragraph 0008 of JP 3927324).   
Regarding claim 6, the combination of Flemister and JP 3927324 disclose the item of headwear of claim 1, wherein the sheet of flexible material is a spring metal. As explained in the rejection of claim 1 above, the sheet of flexible material may be flexible plastic or spring metal (the material has flexibility that corresponds to the reversal motion, i.e. motion of open and closed configurations, of the wig clip, See paragraph 0008 of JP 3927324).   
Regarding claim 7, the combination of Flemister and JP 3927324 disclose the item of headwear wig clip of claim 1, wherein the longer sides of the sheet of flexible material have a length that is at least about twice a length of the shorter sides. JP 3927324 was relied upon for the teaching of the flexible material and as shown in Figures 1, 3-5 and 7-9 the flexible material has a length which is at least more than twice the width. 
Regarding claim 8, the combination of Flemister and JP 3927324 disclose a method of securing an item of headwear to the hair of a user, comprising the steps of: providing an item of headwear according to claim 1; Flemister further discloses placing the headband around the head of the user with the wig clip in the open position, such that the comb faces toward the crown of the head of the user; and engaging the hair of the user into the comb and causing the wig clip to move to the closed position (Refer to paragraphs 0072 and 0084).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 8881742 discloses an elongated tube or material having various slits which removably accommodate wig clips.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TATIANA L NOBREGA whose telephone number is (571)270-7228. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TATIANA L NOBREGA/Primary Examiner, Art Unit 3799